Citation Nr: 9922534	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a scar, residual of 
a herniorrhaphy (hernia scar).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
lacerations of the 4th and 5th fingers, left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to February 
1946 and from March 1950 and December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the RO, 
which found that new and material evidence had not been 
submitted or received to reopen claims for service connection 
for residuals of a herniorrhaphy and residuals of left hand 
lacerations of the 4th and 5th fingers.  

It is noted that while the veteran requested a hearing before 
a hearing officer at the RO, he withdrew his request in 
February 1998 by written request to do so.  Accordingly, no 
action in this regard is indicated.  38 C.F.R. § 20.702 
(1998).  

The Board notes by rating action in July 1996, the RO denied 
entitlement to an increased rating for service connected 
duodenal ulcer, evaluated as 20 percent disabling.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated in July 1996.  The veteran 
has not submitted a notice of disagreement with that 
determination.


REMAND

In determining that new and material evidence has not been 
submitted to reopen the claims for service connection for a 
scar, residual of a herniorrhaphy and for service connection 
for residuals of lacerations of the 4th and 5th fingers, left 
hand, the RO applied the test adopted by the Court as set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), that 
there must be a reasonable possibility that the new evidence, 
when viewed in the context of all of the evidence, both new 
and old, would change the outcome.  In a recent decision of 
the United States Court of Appeals for the Federal Circuit 
overruled the Colvin test and held that on remand, the Court 
must consider whether the new evidence submitted is material 
as defined by 38 C.F.R. § 3.156(a).  See Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  In addition, the Board notes 
that in Elkins v. West, 12 Vet. App. 209 (1999), the Court 
held that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Therefore, following the development of the 
evidence as outlined below, the RO should readjudicate the 
claim in accordance with the holding in Hodge, Elkins and the 
provisions of 38 C.F.R. § 3.156(a)(1998).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The case should be reviewed by the 
RO.  The RO should readjudicate the 
claims pertaining to the scar, residual 
of a herniorrhaphy and residuals of 
lacerations of the 4th and 5th fingers, 
left hand to include consideration of 
38 C.F.R. § 3.156 under Hodge and Elkins 
to determine if new and material evidence 
has been submitted to reopen those 
claims, and, if so, whether each claim is 
well-grounded.  If the claims are 
reopened and found to be well-grounded, 
the RO should adjudicate the claims on 
the merits.  If the decisions remain 
adverse to the appellant, the 
supplemental statement of the case should 
include the reasons and bases for each 
determination and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


